Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE SECOND QUARTER 2014 Record Revenue of $46.6m; Record operating profit of $12.1m AZOUR, Israel – August 11, 2014 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the second quarter ended June 30, 2014. Highlights of the Second Quarter · Net subscribers adds in the quarter amounting to 17 thousand, to a record of 775 thousand as of June 30, 2014; · Record gross margins at 53.3%; · Record operating margin at 25.9%; · EBITDA of $14.6 million or 31.4% of revenues; · Generated $8.0 million in operating cash flow; ended the quarter with $44.0 million in net cash (including marketable securities); · Dividend of $4.0 million declared for the quarter; Second Quarter 2014 Results Revenues for the second quarter of 2014 were $46.6 million, representing an 8% growth from revenues of $43.2 million in the second quarter of 2013. 73% of revenues were from location based service subscription fees and 27% from product revenues. Revenues from subscription fees increased 7% over the same period last year. The increase in subscription fees was primarily due to the growth in the subscriber base, which expanded from 702,000 as of June 30, 2013, to 775,000 as of June 30, 2014. Product revenues increased by 12% compared with the same period last year. Gross profit for the second quarter of 2014 was $24.8 million (53.3% of revenues), an increase of 13% compared with $22.0 million (50.9% of revenues) in the second quarter of 2013. Operating profit for the second quarter of 2014 was $12.1 million (25.9% of revenues), an increase of 19% compared with an operating profit of $10.2 million (23.5% of revenues) in the second quarter of 2013. EBITDA for the quarter was $14.6 million (31.4% of revenues), an increase of 7% compared to an EBITDA of $13.7 million (31.7% of revenues) in the second quarter of 2013. Net profit was US$7.4 million in the second quarter of 2014 (15.9% of revenues) or fully diluted EPS of US$0.35. This is compared with a net profit of US$6.7 million (15.6% of revenues) or fully diluted EPS of US$0.32 in the second quarter of 2013. Cash flow from operations during the quarter was $8.0 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES As of June 30, 2014, the Company had net cash, including marketable securities, of $44.0 million or $2.10 per share. This is compared with $47.4 million or $2.26 per share as at March 30, 2014. Dividend For the second quarter of 2014, a dividend of $4.0 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. Eyal Sheratzky, Co-CEO of Ituran said, “We are pleased with our second quarter 2014 results. Our results continue to benefit from the strong operating leverage inherent in our business model. As the revenue from our subscriber base continues to grow, we increasingly benefit through improving margins. We look forward to maintaining the growth trend and continue to improve our margins as we move through 2014. ” Conference Call Information The Company will also be hosting a conference call later today, August 11, 2014 at 9am Eastern Time. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0644 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran’s website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 775,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@gkir.com GKInvestor Relations (US) +1 3 ITURAN LOCATION AND CONTROL LTD. Consolidated Interim Financial Statements as of June 30, 2014 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of June 30, 2014 Table of Contents Page Consolidated Interim Financial Statements: Balance Sheets 2-3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars (except share data) June 30, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow - Investment in marketable securities - Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Investments in affiliated company Investments in other company 89 88 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars (except share data) June 30, December 31, (in thousands) Current liabilities Credit from banking institutions 1 38 Accounts payable Deferred revenues Other current liabilities Long-term liabilities Liability for employee rights upon retirement Provision for contingencies Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity - 3 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF INCOME US dollars (except share data) US dollars (except share data) Six month period ended June 30, Three month period ended June 30, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses, net ) ) Operating income Financing income, net ) ) Income before income tax Income tax expense ) Share in losses of affiliated companies, net ) (1
